DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In amendments dated 11/02/2022, applicants amended claims 2, 5, 13, 15 and 28.  Claims 2 – 28 are still pending in this application.

Response to Arguments

In the remarks on page 10 the applicant notes that the title have been amended to overcome the prior objections.  In view of the amendments to the title the prior objections regarding the title is hereby withdrawn.
In the Remarks on pages 10 the Applicant also notes that claim 13 has been amended to overcome the prior claim objections.  In view of the amendments the prior claim objections are hereby withdrawn.     
Applicant’s arguments with respect to claims 2 - 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 11/14/2022 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicants have not provided an explanation of relevance of cited document(s) discussed below.
Canon (JP-2016-058041 A) is a general background reference covering an information processing apparatus that acquires printer information from a printer; by being called by a first print setting screen offered by an operating system, that displays a second print setting screen offered by a device application on the basis of the printer information; and when the first print setting screen is called by the second print setting screen, provides in response capability information based on the printer information. In this way, the first print setting screen is displayed on the basis of the capability information provided in response.
Xerox (JP-2007-058744) is related to an authentication printing from a client terminal 10, whether to perform function restriction is determined for each printing function based on print restriction information within a security card read for this authentication, and restriction of print functions is performed based on the determination result. 
Canon (JP-2012-173974) teaches an information processing apparatus, if information on an image forming apparatus can be acquired using a communication protocol corresponding to a selected print queue in processing a print job, generates a print queue corresponding to the communication protocol, and executes a process on the print job.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 - 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata (U.S PreGrant Publication No. 2015/0356380 A1, previously cited in an Office Action dated 07/13/2022, hereinafter ‘Nakata’) in view of Ohashi  (U.S PreGrant Publication No. 2007/0014613 A1, hereinafter ‘Ohashi’) and further in view of Scrafford et al. (U.S PreGrant Publication No. 2012/0300225 A1, hereinafter ‘Scrafford’).

With respect to claim 2, Nakata teaches an image forming apparatus (i.e., a printer 20, Fig. 3) comprising: one or more sheet storage units configured to store sheets (Since Nakata teaches that said printer 20 can prints between two pieces (types) of information of plain paper and recycled paper as selectable paper types; therefore there must be 2 inherent paper storage means to store kinds of papers according to the instant limitation in order that the invention may be practiced as taught, ¶0069 - ¶0074 & ¶0081); a controller including a processor (i.e., a printer controller 26 including at least a processor 24, Fig. 3, ¶0059), the controller configured to: transmit, to an information processing apparatus, sheet type values, one of which designates an arbitrary sheet type and others of which respectively designate specific sheet types (e.g., transmit, to a PC, extended file (information and other capabilities), one of which selects a paper storage means and other settings, claim 1, ¶0010); receive print data including one of the sheet type values selected via a selection screen from the information processing apparatus that has received the sheet type values (e.g., obtaining print data including the other selected settings based on the transmitted extended file, ¶0047 - ¶0049, ¶0120, Fig. 4); and select one sheet storage unit to be used for printing from the one or more sheet storage units based on the one of the sheet type values included in the received print data (e.g., a paper storage means can be selected between at least plain paper or recycled paper based on the transmitted extended file, ¶0070, ¶0118 - ¶0120, Fig. 13); but fails to teach: 
(a) wherein the information processing apparatus displays, as a selection screen, an option where a user does not designate a sheet type to be used for printing and one or more media types that the image forming apparatus can use in printing in a case that the information processing apparatus receives one of the sheet type values designating the arbitrary sheet type; and
(b) and does not display the option and displays the one or more media types in a case that the information processing apparatus does not receive the one of the sheet type values designating the arbitrary sheet type.
However, with respect to above difference (a) and in the same field of endeavor of displaying items (or printer setting) based on printer specification, Ohashi teaches: wherein the information processing apparatus displays, as a selection screen, an option where a user does not designate a sheet type to be used for printing and one or more media types that the image forming apparatus can use in printing in a case that the information processing apparatus receives one of the sheet type values designating the arbitrary sheet type (Ohashi: e.g., in a case that a host terminal 100 receives printing specifications indicating at least paper kind (or size), said terminal is capable of displaying printing setting information where a user initially didn’t select the paper kind so that the printing apparatus can use said printing setting information in printing, ¶0013,  ¶0017 - ¶0021, ¶0030, ¶0262, Figs. 3 & 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the image forming apparatus of Nakata as taught by Ohashi since Ohashi suggested within ¶0013, ¶0017 - ¶0021, ¶0030 and Figs. 3 & 4 that such modification of receiving specification of the printer and providing selectable options or setting in order to be selected and proceed with a print job with the after-selected options and/or settings or skip the selection process.
Nakata, modified by Ohashi, fails to teach above difference (b).  However, in the same field of endeavor of displaying items (or printer setting) based on printer specification, Scrafford teaches: does not display the option and displays the one or more media types in a case that the information processing apparatus does not receive the one of the sheet type values designating the arbitrary sheet type (Scrafford: e.g., in response to when an image production device does not obtain (receive) a media size, does not display current media size, but display closest matching media sizes ones in order to automatically pick/select an appropriate size to be acceptable, ¶0013, ¶0016, ¶0025, ¶0049 - ¶0051, Fig. 5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the image forming apparatus of Nakata in view of Ohashi as taught by Scrafford since Scrafford suggested in/around ¶0013, ¶0016, ¶0025, ¶0049 - ¶0051 and Fig. 5 that such modification of not displaying current setting but displaying closest would reduce the end users time trying to find media to load into the image production device, reduce waste by eliminating poorly formatted output, and increase customer satisfaction by having print jobs print without the customer's intervention.

With respect to claim 3, Nakata in view of Ohashi and further in view of Scrafford teaches the image forming apparatus according to claim 2, wherein the controller is further configured to: receive a request from the information processing apparatus, and wherein the transmission is performed in response to the received request (e.g., a request such issuing an instruction is made to cause back a response transmission, ¶0088 - ¶0090, Fig. 9).

With respect to claim 4, Nakata in view of Ohashi and further in view of Scrafford teaches the image forming apparatus according to claim 3, wherein the request is for obtaining the sheet type values supported by the image forming apparatus (e.g., where issuing a printer information acquisition instruction can be considered as a request, ¶0102, Fig. 9 S211).

With respect to claim 5, Nakata in view of Ohashi and further in view of Scrafford teaches the image forming apparatus according to claim 2, wherein the one of the sheet type values designating the arbitrary sheet type is Auto (e.g. according to Figs. 5A – 5C, the extended file includes attributes/values that are set to “automatically” display the paper type(s) in a UI screen, ¶0071 - ¶0072 & ¶0075).

With respect to claim 6, Nakata in view of Ohashi and further in view of Scrafford teaches the image forming apparatus according to claim 2, wherein the controller is further configured to: select, in a case that the image forming apparatus receives the print data including one of the others, a sheet storage unit corresponding to the one of the others (e.g., select, when the printer obtains the print data including customized settings, a storage means corresponding to the customized setting, Fig. 5C & Fig. 7).  

With respect to claim 7, Nakata in view of Ohashi and further in view of Scrafford teaches the image forming apparatus according to claim 2, wherein the transmitted sheet type values are to be used for displaying a print setting screen by the information processing apparatus (e.g., value/attributes are displayed as a screen by the PC, ¶0071, ¶0075).  

With respect to claim 8, Nakata in view of Ohashi and further in view of Scrafford teaches the image forming apparatus according to claim 7, wherein the one of the sheet type values included in the received print data is a sheet type value that has been selected via the displayed print setting screen (e.g. prior transmitting and printing the obtained print data, a storage means (or paper type) has been selected via a user interface (UI) screen, ¶0071, ¶0075).

With respect to claim 9, Nakata in view of Ohashi and further in view of Scrafford teaches the image forming apparatus according to claim 2 further comprising: an image forming unit configured to form an image on a sheet fed from the selected one sheet storage unit (i.e., printing unit 209, Fig. 2).  

With respect to claim 10, Nakata in view of Ohashi and further in view of Scrafford teaches the image forming apparatus according to claim 2, wherein the transmission is performed according to a predetermined protocol (e.g., transmission is performed using TCP/UDP/IP, ¶0053).  

With respect to claim 11, Nakata in view of Ohashi and further in view of Scrafford teaches the image forming apparatus according to claim 10, wherein the predetermined protocol is Internet Printing Protocol (e.g., refer to claim 10).  

With respect to claim 12, Nakata in view of Ohashi and further in view of Scrafford teaches the image forming apparatus according to claim 2, wherein the controller is further configured to: perform the selection of the one sheet storage unit that has stored sheets based on the received print data including the one of the sheet type values designating the arbitrary sheet type (e.g., perform the selection of a paper type depending of the attributes from the extended file, ¶0113, Fig. 5C).

With respect to claim 13, Nakata in view of Ohashi and further in view of Scrafford teaches the image forming apparatus according to claim 2, wherein based on the information processing apparatus receiving the one of the sheet type values designating the arbitrary sheet type, an option where a user does not designate a sheet type to be used for printing is displayed by the information processing apparatus (e.g., depending on how the attributes within the extended file are structured and capabilities of the printer within Figs. 5A – 5C, if any of the option is not set (or not enabled), then the attribute will be not displayed, ¶0071, Figs. 5A – 5C).

With respect to claim 14, Nakata in view of Ohashi and further in view of Scrafford teaches the image forming apparatus according to claim 13, wherein the information processing apparatus does not display the option in a case that the information processing apparatus does not receive the one of the sheet type values designating the arbitrary sheet type (e.g. refer to claim 13).  

With respect to claims 15 - 27, this is a method claim corresponding to the apparatus claim 14.  Therefore, this is rejected for the same reasons as the apparatus claims 2 -  14, respectively.

With respect to claim 28, arguments analogous to claim 1 are applicable. The use of a non-transitory computer-readable recording medium executed by at least a computer (CPU) as described in claim 28 is explicitly taught by ¶0144 of Nakata.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/               Primary Examiner, Art Unit 2674